Matter of Jenna K. (Jeremy K.) (2015 NY Slip Op 07843)





Matter of Jenna K. (Jeremy K.)


2015 NY Slip Op 07843


Decided on October 28, 2015


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on October 28, 2015
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

MARK C. DILLON, J.P.
THOMAS A. DICKERSON
JEFFREY A. COHEN
COLLEEN D. DUFFY, JJ.


2013-11264
 (Docket Nos. B-1509-13, B-1510-13)

[*1]In the Matter of Jenna K. (Anonymous). Orange County Department of Social Services, respondent;
andJeremy K. (Anonymous), appellant. (Proceeding No. 1)
In the Matter of Savannah O. (Anonymous). Orange County Department of Social Services, respondent;
andJeremy K. (Anonymous), appellant. (Proceeding No. 2)


Geoffrey E. Chanin, Goshen, N.Y., for appellant.
Langdon C. Chapman, County Attorney, Goshen, N.Y. (Christine Foy Stage of counsel), for respondent.
Mark Specthrie, Middletown, N.Y., attorney for the child Jenna K.
William E. Horwitz, Ardsley-on-Hudson, N.Y., attorney for the child Savannah O.

DECISION & ORDER
Appeal from an order of disposition of the Family Court, Orange County (Debra J. Kiedaisch, J.), dated September 23, 2013. The order of disposition, upon a fact-finding order of that court dated August 16, 2013, finding, after a fact-finding hearing, that the father permanently neglected the subject children, and after a dispositional hearing, terminated the father's parental rights and transferred the guardianship and custody of the subject children to the Orange County Department of Social Services for the purpose of adoption.
ORDERED that the order of disposition is affirmed, without costs or disbursements.
A parent's incarceration does not obviate the obligation to develop a "realistic and feasible" plan for the children's future (Social Services Law § 384-b[7][c]; see Matter of Gregory B., 74 NY2d 77, 89). A plan for children to remain in foster care throughout a parent's incarceration and for a period of time thereafter as necessary to establish suitable living arrangements for the children is not a viable plan to secure permanency for the children (see Matter of Hailey ZZ. [Ricky ZZ.], 19 NY3d 422, 431; Matter of Gregory B., 74 NY2d at 89; Matter of Britiny U. [Tara S.], 124 AD3d 964, 966; Matter of Joannis P. [Joseph Q.], 110 AD3d 1188, 1191; Matter of Johanna M. [John L.], 103 AD3d 949, 950; Matter of James J. [James K.], 97 AD3d 936, 938). Thus, "[t]he failure of an incarcerated parent to provide any  realistic and feasible' alternative to having the [*2]children remain in foster care until the parent's release from prison . . . supports a finding of permanent neglect" (Matter of Gena S. [Karen M.], 101 AD3d 1593, 1594, quoting Matter of Jamel Raheem B. [Vernice B.], 89 AD3d 933, 935; see Matter of Tramel T.V. [Tracina M.V.], 108 AD3d 726).
Here, the father failed to provide any feasible plan for the subject children other than continued foster care until after he was released from prison and had time to "get on [his] feet." Accordingly, despite the petitioner's diligent efforts to encourage and strengthen the parental relationship, the father failed to adequately plan for the children's future, and the Family Court's finding of permanent neglect was supported by clear and convincing evidence (see Social Services Law § 384-b[7][a]; Matter of Hailey ZZ. [Ricky ZZ.], 19 NY3d at 431).
Further, the Family Court properly determined that the best interests of the subject children would be served by terminating the father's parental rights and freeing the children for adoption by the foster parents (see Family Ct Act § 631).
DILLON, J.P., DICKERSON, COHEN and DUFFY, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court